HUGHES, Justice,
dissenting.
I respectfully dissent.
The key to whether the pickup in this case is covered under the omnibus clause hinges on whether or not Havens was using it with the permission of Avett. Certainly, Havens came into possession of it with permission of Avett, for it was then a bailment. When the sale was contracted, the status changed. With the sale, Havens acquired the right of possession as well as the power of possession, “without which the seller was in no position to give or withhold permission.” Weatherford v. Aetna Insurance Company, 385 S.W.2d 381, 383 (Tex.1964). (Emphasis ours.) Weatherford, supra, involved an insurance policy providing coverage for a “named insured”.
I would hold under the undisputed facts herein that Avett gave up the right, as well as the power, to possess the pickup, and therefore he was unable to give permission for its use.
I would sustain Gulf’s points of error 1, 2, 3, 4 and 6 and overrule points of error 5 and 7.
I would sustain points of error 1 through 5 advanced by Bobo and Lambert as appellants against Commercial Standard.
I would reverse the judgment of the trial court and render judgment that Bobo and Lambert take nothing from Gulf and that Bobo and Lambert have their recovery against Commercial Standard for the amounts stipulated between them (the said Bobo and Lambert and Commercial Standard).